SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of December 2012 Commission file number: 1-14872 SAPPI LIMITED (Translation of registrant’s name into English) 48 Ameshoff Street Braamfontein Johannesburg 2001 REPUBLIC OF SOUTH AFRICA (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A INCORPORATION BY REFERENCE Sappi Limited’s announcement, furnished by the Registrant under this Form 6-K, is incorporated by reference into (i) the Registration Statements on Form S-8 of the Registrant filed December 23, 1999, December 15, 2004 and February 2, 2010 in connection with The Sappi Limited Share Incentive Scheme, (ii) the Section 10(a) Prospectus relating to the offer and sale of the Registrant’s shares to Participants under The Sappi Limited Share Incentive Scheme, (iii) the Registration Statements on Form S-8 of the Registrant filed December 15, 2004 and December 21, 2005 in connection with The Sappi Limited 2004 Performance Share Incentive Plan and (iv) the Section 10(a) Prospectus relating to the offer and sale of the Registrant’s shares to Participants under The Sappi Limited 2004 Performance Share Incentive Plan. FORWARD-LOOKING STATEMENTS In order to utilize the “Safe Harbor” provisions of the United States Private Securities Litigation Reform Act of 1995 (the “Reform Act”), Sappi Limited (the “Company”) is providing the following cautionary statement. Except for historical information contained herein, statements contained in this Report on Form 6-K may constitute “forward-looking statements” within the meaning of the Reform Act. The words “believe”, “anticipate”, “expect”, “intend”, “estimate”, “plan”, “assume”, “positioned”, “will”, “may”, “should”, “risk” and other similar expressions, which are predictions of or indicate future events and future trends, which do not relate to historical matters, identify forward-looking statements. In addition, this Report on Form 6-K may include forward-looking statements relating to the Company’s potential exposure to various types of market risks, such as interest rate risk, foreign exchange rate risk and commodity price risk. Reliance should not be placed on forward-looking statements because they involve known and unknown risks, uncertainties and other factors which are in some cases beyond the control of the Company, together with its subsidiaries (the “Group”), and may cause the actual results, performance or achievements of the Group to differ materially from anticipated future results, performance or achievements expressed or implied by such forward-looking statements (and from past results, performance or achievements). Certain factors that may cause such differences include but are not limited to: the impact of the global economic downturn, the highly cyclical nature of the pulp and paper industry (and the factors that contribute to such cyclicality, such as levels of demand, production capacity, production, input costs including raw material, energy and employee costs, and pricing), adverse changes in the markets for the group’s products, the emergence of new technologies and changes in consumer trends including increased preferences for digital media, consequences of substantial leverage, including as a result of adverse changes in credit markets that affect our ability to raise capital when needed, changing regulatory requirements, unanticipated production disruptions (including as a result of planned or unexpected power outages), economic and political conditions in international markets, the impact of restructurings, investments, acquisitions, dispositions and other strategic initiatives (including related financing), any delays, unexpected costs or other problems experienced in connection with dispositions or with integrating acquisitions or implementing restructurings or other strategic initiatives, and achieving expected savings and synergies, and currency fluctuations. These and other risks, uncertainties and factors are discussed in the Company’s Annual Report on Form 20-F and other filings with and submissions to the Securities and Exchange Commission, including this Report on Form 6-K. Shareholders and prospective investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of the submission of this Report on Form 6-K and are not intended to give any assurance as to future results. The Company undertakes no obligation to publicly update or revise any of these forward looking statements, whether to reflect new information or future events or circumstances or otherwise. Sappi Limited Announcement Immediate release 7 December 2012 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) GRANTING OF CONDITIONAL SHARE AWARDS TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the granting of conditional share awards by Sappi to the undermentioned directors of the Company and its major subsidiary companies. The necessary authority in terms of paragraph 3.66 was obtained and these were off-market transactions: Date of notification of transaction : 7 December 2012 Nature of transaction : Annual Grants of Conditional Share Awards in terms of the Sappi Limited Performance Share Incentive Plan Strike price : Nil (no consideration) Vesting dates for Conditional share awards : 7 December 2016 Class of security : Ordinary shares Extent of interest : Direct beneficial DIRECTOR’S NAME COMPANY NUMBER OF SHARES SUBJECT TO CONDITIONAL AWARDS NOTIONAL VALUE (R) SR BINNIE Sappi Limited 100 000 3 020 000 SJ BLYTH Sappi International SA 12 000 362 400 RJ BOËTTGER Sappi Limited 200 000 6040 000 J BONER Sappi Fine Paper Europe (Company Secretary) 35 000 1057 000 G BOWLES Sappi Southern Africa 39 000 1177 800 HA DE JONGH Sappi Southern Africa 39 000 1177 800 L DI AMATO Sappi International SA 5 000 151 000 M GARDNER Sappi Fine Paper North America 114 000 3442 800 TS HAWKES Sappi Southern Africa 20 000 604 000 E LETLAPE Sappi Southern Africa 26 000 785 200 NN MAELANE Sappi Southern Africa 26 000 785 200 S MANCHESTER Sappi Fine Paper North America (Company Secretary) 37 000 1117 400 PB McGRADY Sappi Southern Africa 39 000 1177 800 JL MILLER Sappi Fine Paper North America 42 000 1268 400 CM MOWATT Sappi Southern Africa 29 000 875 800 LJ NEWMAN SappiInternational SA 14 000 422 800 DJ O’CONNOR Sappi Limited (Company Secretary) 9 000 271 800 J PÄSSLER Sappi International SA 24 000 724 800 G PEARCE Sappi Fine Paper Europe 35 000 1057 000 R PEELMAN Sappi International SA 5 000 151 000 A ROSSI Sappi Southern Africa 85 500 2582 100 LA SWARTZ Sappi Southern Africa/Sappi Fine Paper North America 85 500 2582 100 AvC THIEL Sappi Southern Africa 100 000 3020 000 GM VAN AARDE Sappi Southern Africa 785 200 AJW VAN DER MERWE Sappi Southern Africa 785 200 M VAN HOVEN Sappi Southern Africa/Sappi Fine Paper North America 60 000 1812 000 BJ WIERSUM Sappi Fine Paper Europe 100 000 3020 000 Denis O’Connor Group Secretary Sappi Limited Tel +27 11 407 8111 Fax +27 11 339 1881 e-Mail Denis.O’Connor@sappi.com www.sappi.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 7, 2012 SAPPI LIMITED, by /s/ L. Newman Name: L. Newman Title: Group Financial Controler
